FILED
                                                                                Aug 31, 2018
                                                                               07:15 AM(CT)
                                                                             TENNESSEE COURT OF
                                                                            WORKERS' COMPENSATION
                                                                                   CLAIMS




           TENNESSEE BUREAU OF WORKERS' COMPENSATION
          IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                         AT MURFREESBORO

ANGELA MCBRIDE,                              )   Docket No. 2018-05-0287
        Employee,                            )
v.                                           )
MCMINNVILLE BOARDING,                        )
HOME FOR THE ELDERLY, INC.                   )   State File No. 18025-2018
         Employer,                           )
and                                          )
BUILDERS MUT'L INS. CO.,                     )
         Carrier.                            )   Judge Robert Durham

              EXPEDITED HEARING ORDER DENYING BENEFITS


       This case came before the Court for an Expedited Hearing on August 15, 2018.
The primary issue is whether Ms. McBride is entitled to medical care and temporary
disability benefits as a result of an alleged work injury to her right shoulder. The Court
holds Ms. McBride provided insufficient evidence to establish she is likely to prove a
shoulder injury arising primarily out of her employment with McMinnville Boarding
Home (MBH). Thus, it denies her request at this time.

                                    History of Claim

       In 2011, Ms. McBride began working as a patient care coordinator for MBH, an
assisted care facility, before the purchase of the business in 20 13 by the current owners,
Latesha Hillis and her husband. Ms. McBride's job duties involved record-keeping,
coordinating medical care and charting for the patients, overseeing the nurses, and
general managerial duties.

       Ms. McBride asserted that on November 27, 2017, she was helping one of the
nurses, Judy Tig, place a combative patient on a commode. Ms. McBride testified that
the patient's struggles pushed her against the wall in the tiny bathroom, causing her right
arm and shoulder to be pinned behind her. She suffered immediate pain in her right
shoulder, and she yelled for Ms. Tig to "get [the patient] off me." Ms. McBride declared
at the hearing that she never injured her right arm and she was certain that the incident
was the source of her pain.
        Ms. McBride testified that, later that day, Ms. Hillis came to the facility. Ms.
McBride informed her that the patient became increasingly agitated and she hurt her
shoulder trying to assist in the patient's care. Ms. McBride also stated that on November
28 or 29, she sat in the breakroom with other employees, including Ms. Tig, when she
again told Ms. Hillis of her injury. She stated that her shoulder was so sore she could
barely move it. To avoid trouble for her coworkers, she did not subpoena them to testify
at the hearing.

       Ms. McBride also alleged she told Ms. Hillis about her problems with her right
shoulder several times over the next few months. This included an occasion when Ms.
Hillis asked her to assist with patient showers, and she replied that she would have
trouble doing so because of her right arm pain. However, Ms. McBride continued to
work her regular duties following the alleged injury. She also conceded that, although
her shoulder continued to hurt, she did not seek medical care, either through workers'
compensation or on her own, while employed with MBH. Ms. McBride indicated she
never filed a workers' compensation claim, for either herself or another employee, while
working for MBH; however, she knew how to do so.

       On January 22, 2018, 1 Ms. Hillis asked Ms. McBride if she would assist with
housekeeping duties the next day, since MBH was short-staffed. She responded that she
would try. The next m rning, Ms. McBride stripped six beds at work before speakin~
with Ms. Hillis on the phone, apparently after Ms. Hillis talked with one of the nurses.
Ms. Hillis told her to dispense medicine but do nothing else until she arrived. After
arriving, Ms. Hillis told Ms. McBride to go home. A few days later, Ms. McBride
received a notice terminating her due to "insubordination." Ms. McBride testified the
termination came as a complete surprise to her. She stated that she has not worked
anywhere since, although she sought employment with several other health-care facilities.

        Soon after her termination, Ms. McBride saw an orthopedist through her health
insurance for her shoulder complaints, but she did not provide any medical records from
that visit. In February, Ms. McBride received a panel from MBH and chose Fast Pace
Urgent Care as the authorized provider. After examining Ms. McBride, Fast Pace
providers ordered a cervical MRI; however, MBH denied her claim before she could
undergo it.


1
 Ms. McBride testified that she could not recall whether her last day of work for MBH was January 16 or
23, but she conceded that it could have been on the 23'd as stated on the separation notice. Given that the
actual date is of little relevance to the decision, the Court will consider the 23'd as her last day of work.
2
  In her affidavit attached to the PBD, Ms. McBride stated she exacerbated her shoulder injury when she
stripped the beds. However, she did not testify to exacerbating her shoulder at the hearing or notifying
anyone at MCB, nor did she discuss it in her recorded statement.

                                                     2
       As part of its proof, MBH offered Ms. McBride's February 22, 2018 recorded
statement. In the statement, Ms. McBride did not mention a conversation with Ms. Hillis
regarding her shoulder injury on the day it occurred. She identified two other times other
than in the breakroom when she notified Ms. Hillis that her right arm hurt, including the
night before her last day of employment. Ms. McBride did not testify to these
conversations at the hearing. Further, she did not mention in her statement or her
testimony that she exacerbated her arm pain on the last day she worked.

        MBH also offered Ms. Hillis' testimony, which was substantially different from
Ms. McBride's. Ms. Hillis stated that, since she and her husband became owners of
MBH, they experienced numerous problems with Ms. McBride's work. She cited
multiple occasions when MBH failed inspections or produced inadequate reports under
Ms. McBride's supervision, leading to censures and penalties from various regulatory
agencies. She said Ms. McBride also had a spotty attendance record including last-
minute absences, requiring Ms. Hillis to find someone to cover her duties. Ms. Hillis
stated she attempted to address this issue with Ms. McBride, but Ms. McBride would not
change her behavior. Ms. Hillis also testified that, in her last months of employment, Ms.
McBride would refuse or complain when asked to cover for absent nurses. She said these
acts of negligence and insubordination escalated, causing palpable tension. Ms. Hillis
stated that, based on the growing acts of insubordination, she terminated Ms. McBride on
January 23, 2018. Ms. McBride did not challenge any of the incidents described by Ms.
Hillis, either through cross-examination or her own testimony.

       As to the alleged accident, Ms. Hillis testified that, while Ms. McBride
complained of the patient's combative behavior, she never informed her that she hurt her
neck and arm while assisting the patient. In fact, she stated that the first time she
received notice of an alleged injury was when the Bureau of Workers' Compensation
ombudsman contacted her on February 20, 2018.

       MBH also introduced a recorded statement from Ms. Tig as an exhibit without
objection. In the statement, Ms. Tig remembered the November 2017 incident, but she
could not recall Ms. McBride saying anything about hurting her neck and arm.

                       Findings of Fact and Conclusions of Law

      Ms. McBride need not prove every element of her claim by a preponderance of the
evidence to obtain relief at an Expedited Hearing. Instead, she must present sufficient
evidence that she is likely to prevail at a hearing on the merits. See Tenn. Code Ann. §
50-6-239(d)(l) (2017); McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

       To prevail on causation, Ms. McBride must establish she suffered an accidental
injury "caused by a specific incident, or set of incidents, arising primarily out of and in

                                            3
the course and scope of employment," and "identifiable by time and place of
occurrence." Tenn. Code Ann. § 50-6-102(14)(A) (2017). The Court holds that she
provided insufficient evidence to establish she is likely to prove causation at trial.

       Here, Ms. McBride provided the only evidence that she suffered a work injury to
her right shoulder and right arm. Other evidence presented at the hearing contradicts Ms.
McBride's testimony. Ms. Hillis testified that she was not aware Ms. McBride claimed a
work injury until after her termination, in contrast to Ms. McBride's testimony that she
told her on the day it happened and the day after. Further, Ms. Tig was present when the
alleged accident occurred, and while remembering the event, she could not remember
Ms. McBride's complaints of injury then or the day after in the break room. Moreover,
Ms. McBride did not call her coworkers as witnesses, despite the fact that others were
present in the break room.

       In addition, Ms. McBride did not seek any medical care until after her termination,
several months after the alleged incident. Although she did eventually go to the doctor,
she did not provide medical records from the unauthorized orthopedist. Ms. McBride
also did not challenge any of the incidents cited by Ms. Hillis as reasons for her
termination. Finally, the Court notes several material inconsistencies between Ms.
McBride's testimony at the hearing, her affidavit, and her recorded statement.

       Considering the record as a whole, the Court holds Ms. McBride is unlikely to
prevail on the issue of causation at a hearing on the merits. Thus, Ms. McBride's claim
for benefits is denied. Given this holding, the Court finds it unnecessary to decide the
notice issue.

IT IS, THEREFORE, ORDERED that:

   1. Ms. McBride's request for benefits is denied at this time.

   2. This matter is set for a Scheduling Hearing on October 11, 2018, at 10:00 a.m.
      C.S.T. The parties or their counsel must call 615-253-0010 or toll-free at 855-
      689-9049 to participate in the hearing.         Failure to call may result in a
      determination of the issues without the party's participation.

ENTERED AUGUST 31, 2018.




                                  Court of Workers' Compensation Claims


                                            4
                                      APPENDIX

Technical Record

   1.   Petition for Benefit Determination
   2.   Dispute Certification Notice
   3.   Request for Expedited Hearing
   4.   Objection to Request for Hearing on the Record
   5.   Notice of Expedited Hearing
   6.   MBH Notice of Filing Exhibits
   7.   MBH's Supplemental Brief

Exhibits

   1. First Report of Injury
   2. Notice of Denial
   3. Wage Statement
   4. Choice of Physician Form
   5. Fast Pace medical records
   6. Ms. McBride's affidavit
   7. Ms. Hillis' affidavit
   8. Adjuster Andre Jackson's affidavit regarding recorded statements
   9. Ms. McBride's recorded statement
   10. Ms. Tig's affidavit
   11. Separation Notice
   12. Copy of paycheck




                                            5
                             CERTIFICATE OF SERVICE

         I certifY that a true and correct copy of the Expedited Hearing Order was sent to
 the following recipients by the following methods of service on August 31, 2018.

Name                Certified   Email       Service sent to:
                    Mail
Angela McBride,        X            X      1300 Mount Zion Road
Self-represented                           McMinnville, TN 3 711 0
Employee                                   Grevskies20 18@outlook.com
Neil Mcintire,                      X      nmcintire@howell-fisher.com
Employer's
Attorney




                                         -~ #M~ -
                                         Penny Sh11u n, Court Clerk
                                         Court of \l 'orkers' Compensation Claims




                                            6
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
   Filed Date Stamp Here                     EXPEDITED HEARING NOTICE OF APPEAL
                                                  Tennessee Division of Workers' Compensation
                                                                                                     Docket#: - - - -- -- - --
                                                      www.tn.go v/labor-wfd/wcomp.shtm l
                                                                                                     State File #/YR: - - -- - - --
                                                             wc.courtclerk@tn.gov
                                                                1-800-332-2667                       RFA#: _ _ _ _ _ _ _ _____ _

                                                                                                     Date of Injury: - - - -- - - - -
                                                                                                     SSN: _______ _ ______ __




                      Employee


                      Employer and Carrier

          Notice
          Noticeisg~enthat _ _ _ _ _ _ _~~--~~~~---~~~--------~
                                    [List name(s) of all appealing party(ies) on separate sheet if necessary]

          appeals the order(s) of the Court of Workers' Compensation Claims at _ __

           -~~~-----~~~~~~~~-to the Workers' Compensation Appeals Board .
           [List the date(s) the order(s) was filed in the court clerk's office]

          Judge___________________________________________

          Statement of the Issues
          Provide a short and plain statement of the issues on appeal or basis for relief on appeal:




          Additional Information
          Type of Case [Check the most appropriate item]

                             D   Temporary disability benefits
                             D   Medical benefits for current injury
                             D   Medical benefits under prior order issued by the Court

          List of Parties
          Appellant (Requesting Party): _____________ .A t Hearing: DEmployer DEmployee
          Address:. _______________________ ______________ ___________

          Party's Phone:.____________________________ Email: _________________________

          Attorney's Name:________________________________ ___ BPR#: - - - - - - - - - - - -

          Attorney's Address:. _ _ _ _ _~~-~~~~----~~----                                             Phone:
          Attorney's City, State & Zip code: _____________________ ___________ _ _ _ __ _
          Attorney's Email :_ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ __

                                        *Attach an additional sheet for each additional Appellant*

LB-1099    rev.4/15                                        Page 1 of 2                                                     RDA 11082
Employee Name: - - - -- - - -- - - -              SF#: _ _ _ _ __ _ _ _ _ DO l: _ __             _ __




Aopellee(s)
Appellee (Opposing Party): _ _ _ _ _ _ _ _.At Hearing: OEmployer DEmployee



Appellee's Address: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Appellee's Phone:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _.Email:_ _ _ _ _ _ __ _ _ _ _ _ __

Attorney's Name:_ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ BPR#: - - - - - - - -
Attorney's Address:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Phone:

Attorney's City, State & Zip code: - - - -- - - - - - - - - - - - - - - - - - - -- -
Attorney's Email:._ _ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                       * Attach an additional sheet for each additional Appellee *


CERTIFICATE OF SERVICE

I,                                             certify that I have forwarded a true and exact copy of this
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties
and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules of
Board of Workers' Compensation Appeals on this the              day of__, 20_ .



[Signature of appellant or attorney for appellant]



LB-1099   rev.4/1S                                Page 2 of 2                              RDA 11082
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082